Chapman, C. J,
This is a writ of entry to recover a tract of land, described as a narrow strip adjoining Weir Street in Taunton. The tenants plead nul disseisin, and specify that they disclaim all right in the land, except a public easement in it as a highway. Upon this disclaimer it was not necessary for the demandant to prove his title. He had no occasion to proceed further in order to obtain his title. If he desired to obtain costs, he must for that purpose prove that the defendants had done act® which amounted to a disseisin. Johnson v. Rayner, 6 Gray, 107 Kerley v. Kerley, 13 Allen, 286.
*421The acts of the officers of the city government which were proved related to .the location and working of the street, including the sidewalk. The court correctly ruled that these acts did not show an ouster on the part of the city. Proprietors of Kennebec Purchase v. Springer, 4 Mass. 416. Slater v. Jepherson, 6 Cush. 129. Cook v. Babcock, 11 Cush. 206. Coburn v. Hollis, 3 Met. 125. Parker v. Parker, 1 Allen, 245. Morrison v. Chapin, 97 Mass. 72. The verdict was properly directed.

Exceptions overruled.